Exhibit 10.25




CANCELLATION AGREEMENT




This Cancellation Agreement (this “Agreement”), effective as of October 27,
2011, is by and between Wordlogic Corporation, a Nevada corporation (“WLGC”) and
Frank R. Evanshen, an individual (“Evanshen”).




RECTIALS




A.

Whereas, Evanshen is the grantee and holder of certain accrued stock options to
purchase additional shares of WLGC common stock at a purchase prices ranging
from $0.30 to $1.00 per share under various stock option plans (the “Accrued
Options”).




B.

Whereas, pursuant to the terms of this Agreement, one hundred percent (100%) of
Evanshen’s outstanding and unexercised Accrued Options are hereby cancelled.




AGREEMENT




NOW THEREFORE in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:




1.

Cancelling and Termination Options.   Evanshen agrees that  one hundred percent
(100%) of his outstanding and unexercised Accrued Options granted to him by WLGC
to purchase shares of common stock of WLGC are hereby terminated and cancelled
in their entirety and will be of no further force or effect.  Evanshen shall
deliver the original stock option agreements to WLGC within ten (10) business
days hereof.




2.

Release.  Evanshen hereby releases and forever discharges WLGC from all
obligations with regard to said Accrued Options.




IN WITNESS THEREOF, each of the undersigned has executed this Agreement as of
the date first written below.




EVANSHEN




Dated: October 27, 2011

/s/ Frank Evanshen        

Frank R. Evanshen







WORDLOGIC CORPORATION







Dated: October 27, 2011

/s/ Frank Evanshen        

By: Frank Evanshen

Its: President









